Opinion by
Orlady, J.,
The rule is well established, and it has been frequently announced, that to justify this court in reversing the findings of a chancellor on questions of fact, clear and manifest error must be pointed out. The trial judge has a better opportunity than we to judge of the credibility of the witnesses, and if his findings of fact are in accordance with the fair preponderance of the testimony, and the legitimate inferences of fact deducible therefrom, they are to be accepted as comprising the facts of the case: Byers v. Byers, 208 Pa. 23; Gay v. Chambers, 37 Pa. Superior Ct. 41; Strause v. Berger, 220 Pa. 367; McKay v. Meyer, Jonasson Co., 44 Pa. Superior Ct. 293.
*469The record in this case discloses a carefully designed fraud, which is evidenced by every step taken by the appellant, from the time he volunteered to act as the agent for Tibbins and Neff in bidding for them at the public sale, down to the time he delivered to them the deeds for about one-third of their intended purchase.
To say that the procuring of a title through a confidence reposed, the violation of which was clearly fraudulent, cannot be shown by what occurred in the very transaction itself and at the time of its consummation between the parties, would be to open the door to fraud and close it to an honest trust. “ The statute of frauds is a salutary act, but to suffer it to become instrumental in the commission of such a palpable breach of faith would make it a source of the grossest injustice; and would enable a party to secure the fruit of every scheme into which he can induce a friend to enter with him, on terms of the greatest assurance. The authorities forbid this to be done: ” Lingenfelter v. Ritchey, 58 Pa. 485; Robbins v. Farwell, 193 Pa. 37; Bennett v. Lumber Co., 28 Pa. Superior Ct. 495; Galbraith v. Galbraith, 190 Pa. 225.
As a general rule, courts of equity have jurisdiction to relieve against every species of fraud, and where the remedy at law is not full and adequate the jurisdiction of equity is undoubted: Clauer v. Clauer, 22 Pa. Superior Ct. 395.
A careful examination of all the testimony sustains the findings of fact by the learned trial judge and the decree entered by him was fully warranted by his conclusions of law. The assignments of error are overruled and the decree is affirmed.